Title: From George Washington to the United States Senate and House of Representatives, 5 March 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 5th March 1794
          
          The Secretary of State having reported to me upon the several complaints, which have
            been lodged in his office, against the vexations and spoliations on our commerce, since
            the commencement of the European war; I transmit to you a copy of his
            statement, together with the documents upon which it is founded.
          
            Go: Washington
          
        